Name: Council Regulation (EEC) No 1176/82 of 18 May 1982 extending the suspension of imports of all products originating in Argentina
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 5 . 82 Official Journal of the European Communities No L 136/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1176/82 of 18 May 1982 extending the suspension of imports of all products originating in Argentina Having regard to the proposal from the Commission,THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Article 3 of Regulation (EEC) No 877/82 shall be replaced by the following : 'Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the Euro ­ pean Communities. Having regard to Council Regulation (EEC) No 877/82 of 16 April 1982 suspending imports of all products originating in Argentina ('), and in particular Article 3 thereof, Whereas, in accordance with the above Regulation, the Council, acting on a proposal from the Commission, is required to examine, before the above Regulation expires, whether it is appropriate to extend, amend or, if necessary, repeal that Regulation ; Whereas the discussions in the context of European political cooperation have led to the decision that the suspension of imports of all products originating in Argentina should be extended, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, It shall apply until 24 May 1982. On that date at the latest, a new review of the situ ­ ation and of the possible measures to be taken , will be carried out.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 May 1982 . For the Council The President P. de KEERSMAEKER (') OJ No L 102, 16 . 4. 1982, p. 1 .